DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-4, 6 and 17 (Currently amended)
Claims 5, 7-13, 16 and 18 (Previously Presented)
Claims 2 and 14-15 (Canceled)

Allowable Subject Matter
Claims 1, 3-13 and 16-18 are allowed.
Regarding claim 1, the prior art does/do not suggest or teach, among other claimed allowable features, “the plurality of module strings being electrically connected between first and second electrical contacts, each of the energy storage modules having at least one energy storage element, a switch element for selectively activating and deactivating the respective energy storage module, and a unique identifier, via which the respective energy storage module is addressable or identifiable,
wherein the method includes the steps of: 
i. deactivating the energy storage modules;
ii. activating at least one of the energy storage modules;
iii. measuring a current flow at the first electrical contact;
iv. if no current flow is measured, repeating steps ii.-iii.;
v. if current flow is measured, selectively activating and deactivating each of the activated energy storage modules, to determine which of the activated energy storage modules is minimally required to maintain the current flow; and,
vi. identifying the minimally-required activated energy storage modules as a module string forming a portion of the switch topology.”, in combination with all other elements recited in claim 1.
Claims 3-13 and 16-18 are also allowed as they further limit allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 1, 2022